Case 4:16-cv-40136-TSH Document 86-11 Filed 07/18/19 Page 1 of 30




                  EXHIBIT 11
       Case 4:16-cv-40136-TSH Document 86-11 Filed 07/18/19 Page 2 of 30



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                          )
PULLMAN ARMS INC., GUNS and GEAR, LLC, )
PAPER CITY FIREARMS, LLC,                 )
GRRR! GEAR, INC., and                     )
NATIONAL SHOOTING SPORTS                  )
FOUNDATION, INC.                          )
                                          )
            Plaintiffs,                   )  CASE NO.: 4:16-cv-40136-TJH
                                          )
v.                                        )
                                          )
MAURA HEALEY, ATTORNEY GENERAL            )
FOR THE COMMONWEALTH OF                   )
MASSACHUSETTS                             )
                                          )
            Defendant.                    )
__________________________________________)

            PLAINTIFFS’ FIRST SET OF REQUESTS FOR ADMISSION
        TO DEFENDANT MAURA HEALEY, ATTORNEY GENERAL FOR THE
                  COMMONWEALTH OF MASSACHUSETTS

       Pursuant to Rules 26 and 36 of the Federal Rules of Civil Procedure, Plaintiffs submitted

the following Requests for Admission (“Requests”) to be admitted by Defendant Maura Healey,

in her capacity as Attorney General for the Commonwealth of Massachusetts (“Attorney

General”). Set out below the requests are the Attorney General’s responses and objections. The

Plaintiffs’ Definitions and Instructions are retained in this Response solely for the convenience

of the parties and without prejudice to the Attorney General’s right to object to those Definitions

and Instructions in whole or in part.

                                           Definitions

       1.!     “Enforcement Notice” refers to Enforcement Notice, subtitled “Prohibited Assault

Weapons,” issued on July 20, 2016 by the Office of the Attorney General.
       Case 4:16-cv-40136-TSH Document 86-11 Filed 07/18/19 Page 3 of 30



       2.      The “Complaint” shall refer to Plaintiffs’ Amended Complaint in the above-

captioned action.

       3.      The “Answer” shall refer to Defendant’s Answer to Plaintiffs’ Amended

Complaint in the above-captioned action.

       4.      “Plaintiffs’ First Set Of Interrogatories To The Attorney General” shall refer to

the pleading titled Plaintiffs’ First Set Of Interrogatories To The Attorney General, and dated

March 22, 2019, in the above-captioned action.

                                           Instructions

       1.      If you object to any of the Requests, please state the reasons as required by Fed.

R. Civ. P. 36 (“Rule 36”).

       2.      If you deny any of the Requests, your denial must fairly meet the substance of the

requested admission, and when good faith requires that you qualify your answer or deny only a

part of the matter of which an admission is requested, you must specify so much of it as is true

and qualify or deny the remainder, pursuant to Rule 36.

       3.      Under Rule 36, you may not give lack of information or knowledge as a reason

for failure to admit or deny unless you state that you have made reasonable inquiry and that the

information known or readily obtainable by you is insufficient to enable you to admit or deny.

       4.      If you consider that a matter of which an admission has been requested presents a

genuine issue for trial, you may not, under Rule 36, on that ground alone, object to the Request.

       5.      Pursuant to Fed. R. Civ. P. 37(c), Plaintiff intends to seek costs in proving the

truthfulness of any matter not admitted.

       6.      Each of your admissions, denials, objections, or statements shall be preceded by

the Request to which it responds.




                                                 -2-
       Case 4:16-cv-40136-TSH Document 86-11 Filed 07/18/19 Page 4 of 30



                               REQUESTS FOR ADMISSION

       1.!     The IWI Tavor, as currently designed, as commonly constructed and configured

by the manufacturer, and not modified to include two or more prohibited features, is not a

prohibited “assault weapon” under the Similarity Test in the Enforcement Notice.


       Request for Admission No. 1 is ADMITTED.


       2.!     The IWI Tavor, as currently designed, as commonly constructed and configured

by the manufacturer, and not modified to include two or more prohibited features, is not a

prohibited “assault weapon” under the Interchangeability Test in the Enforcement Notice.


       Request for Admission No. 2 is ADMITTED.


       3.!     Law enforcement officials, other than the Attorney General’s Office, may

properly determine that the IWI Tavor, as currently designed, as commonly constructed and

configured by the manufacturer, and not modified to include two or more prohibited features, is a

prohibited “assault weapon” under the Enforcement Notice.


       The Attorney General objects to this Request on the ground that the terms “Law

       enforcement officials” and “properly determine” are undefined and unclear. For the

       purpose of this response, the Attorney General will assume that “Law enforcement

       officials” is intended to mean officials in the state of Massachusetts who are applying the

       Massachusetts Assault Weapons Ban in light of the guidance contained in the

       Enforcement Notice to determine if a particular weapon is a copy or duplicate of a

       prohibited assault weapon. The Attorney General will further assume that “properly

       determine” is intended to mean that a hypothetical Law enforcement official could make



                                               -3-
       Case 4:16-cv-40136-TSH Document 86-11 Filed 07/18/19 Page 5 of 30



       a factually accurate determination that the weapon identified in this Request for

       Admission is a copy or duplicate of an enumerated assault weapon under the

       Massachusetts Assault Weapons Ban in light of the guidance contained in the

       Enforcement Notice. With these assumptions, Request for Admission No. 3 is DENIED.


       4.!    Law enforcement officials, other than the Attorney General’s Office, may not

properly determine that the IWI Tavor, as currently designed, as commonly constructed and

configured by the manufacturer, and not modified to include two or more prohibited features, is a

prohibited “assault weapon” under the Enforcement Notice.


       Subject to the objections and assumptions contained in her response to Request for

       Admission No. 3, Request for Admission No. 4 is ADMITTED.


       5.!    Law enforcement officials, other than the Attorney General’s Office, may

properly determine that the IWI Tavor, as currently designed, as commonly constructed and

configured by the manufacturer, and not modified to include two or more prohibited features, is a

prohibited “assault weapon” under G.L. c. 140, § 121.


       Same as response to Request for Admission No. 3.


       6.!    Law enforcement officials, other than the Attorney General’s Office, may not

properly determine that the IWI Tavor, as currently designed, as commonly constructed and

configured by the manufacturer, and not modified to include two or more prohibited features, is a

prohibited “assault weapon” under G.L. c. 140, § 121.


       Same as response to Request for Admission No. 4.




                                               -4-
       Case 4:16-cv-40136-TSH Document 86-11 Filed 07/18/19 Page 6 of 30



       7.!     The document attached here at Exhibit 1 is a true and accurate copy of a

November 3, 2016 email from Gary Klein to Judith Szczygiel.


       Request for Admission No. 7 is ADMITTED.


       8.!     The document attached here at Exhibit 1 is a public record within the meaning of

Fed. R. Evid. 803(8).


       The Attorney General objects to this request on the ground that it is irrelevant. Subject to

       this objection, the Attorney General does not intend to object to the admissibility of the

       document labeled Exhibit 1, other than on the basis of relevance. To the extent a further

       answer is required, Request for Admission No. 8 is DENIED.


       9.!     On November 3, 2016, in response to a November 2, 2016 email from Judith

Szczygiel to GunInquiries@MassMail.State.MA.US asking whether the IWI Tavor is a

prohibited “assault weapon” in light of the Enforcement Notice, the Office of the Attorney

General replied that it “has not taken a position on the sale of the Tavor as of this time.”


       Objection. Exhibit 1 speaks for itself. To the extent that a further answer is required,

       Request for Admission No. 9 is ADMITTED.


       10.!    The Attorney General’s Office had not made the determination that the IWI

Tavor, as currently designed, as commonly constructed and configured by the manufacturer, and

not modified to include two or more prohibited features, is not a prohibited “assault weapon”

under the tests set forth in the Enforcement Notice, until after the Attorney General’s Office

received Plaintiffs’ First Set Of Interrogatories To The Attorney General.




                                                 -5-
       Case 4:16-cv-40136-TSH Document 86-11 Filed 07/18/19 Page 7 of 30



       Objection. Exhibit 1 speaks for itself. To the extent a further answer is required, Request

       for Admission No. 10 is DENIED.


       11.!   The Kel-Tec RFB, as currently designed, as commonly constructed and

configured by the manufacturer, and not modified to include two or more prohibited features, is

not a prohibited “assault weapon” under the Similarity Test in the Enforcement Notice.


       Request for Admission No. 11 is ADMITTED.


       12.!   The Kel-Tec RFB, as currently designed, as commonly constructed and

configured by the manufacturer, and not modified to include two or more prohibited features, is

not a prohibited “assault weapon” under the Interchangeability Test in the Enforcement Notice.


       Request for Admission No. 12 is ADMITTED.


       13.!   Law enforcement officials, other than the Attorney General’s Office, may

properly determine that the Kel-Tec RFB, as currently designed, as commonly constructed and

configured by the manufacturer, and not modified to include two or more prohibited features, is a

prohibited “assault weapon” under the Enforcement Notice.


       The Attorney General objects to this Request on the ground that the terms “Law

       enforcement officials” and “properly determine” are undefined and unclear. For the

       purpose of this response, the Attorney General will assume that “Law enforcement

       officials” is intended to mean officials in the state of Massachusetts who are applying the

       Massachusetts Assault Weapons Ban in light of the guidance contained in the

       Enforcement Notice to determine if a particular weapon is a copy or duplicate of a

       prohibited assault weapon. The Attorney General will further assume that “properly


                                               -6-
       Case 4:16-cv-40136-TSH Document 86-11 Filed 07/18/19 Page 8 of 30



       determine” is intended to mean that a hypothetical Law enforcement official could make

       a factually accurate determination that the weapon identified in this Request for

       Admission is a copy or duplicate of an enumerated assault weapon under the

       Massachusetts Assault Weapons Ban in light of the guidance contained in the

       Enforcement Notice. With these assumptions, Request for Admission No. 13 is

       DENIED.


       14.!   Law enforcement officials, other than the Attorney General’s Office, may not

properly determine that the Kel-Tec RFB, as currently designed, as commonly constructed and

configured by the manufacturer, and not modified to include two or more prohibited features, is a

prohibited “assault weapon” under the Enforcement Notice.


       Subject to the objections and assumptions contained in her response of Request for

       Admission No. 13, Request for Admission No. 14 is ADMITTED.


       15.!   Law enforcement officials, other than the Attorney General’s Office, may

properly determine that the Kel-Tec RFB, as currently designed, as commonly constructed and

configured by the manufacturer, and not modified to include two or more prohibited features, is a

prohibited “assault weapon” under G.L. c. 140, § 121.


       Same as response to Request No. 13.


       16.!   Law enforcement officials, other than the Attorney General’s Office, may not

properly determine that the Kel-Tec RFB, as currently designed, as commonly constructed and

configured by the manufacturer, and not modified to include two or more prohibited features, is a

prohibited “assault weapon” under G.L. c. 140, § 121.



                                               -7-
       Case 4:16-cv-40136-TSH Document 86-11 Filed 07/18/19 Page 9 of 30



       Same as response as response to Request No. 14.


       17.!    The Attorney General’s Office had not made the determination that the Kel-Tec

RFB, as currently designed, as commonly constructed and configured by the manufacturer, and

not modified to include two or more prohibited features, is not a prohibited “assault weapon”

under the tests set forth in the Enforcement Notice, until after the Attorney General’s Office

received Plaintiffs’ First Set Of Interrogatories To The Attorney General.


       Request for Admission No. 17 is DENIED.


       18.!    The FN PS90, as currently designed, as commonly constructed and configured by

the manufacturer, and not modified to include two or more prohibited features, is not a

prohibited “assault weapon” under the Similarity Test in the Enforcement Notice.


       Request for Admission No. 18 is ADMITTED.


       19.!    The FN PS90, as currently designed, as commonly constructed and configured by

the manufacturer, and not modified to include two or more prohibited features, is not a

prohibited “assault weapon” under the Interchangeability Test in the Enforcement Notice.


       Request for Admission No. 19 is ADMITTED.


       20.!    Law enforcement officials, other than the Attorney General’s Office, may

properly determine that the FN PS90, as currently designed, as commonly constructed and

configured by the manufacturer, and not modified to include two or more prohibited features, is a

prohibited “assault weapon” under the Enforcement Notice.




                                                -8-
      Case 4:16-cv-40136-TSH Document 86-11 Filed 07/18/19 Page 10 of 30



       The Attorney General objects to this Request on the ground that the terms “Law

       enforcement officials” and “properly determine” are undefined and unclear. For the

       purpose of this response, the Attorney General will assume that “Law enforcement

       officials” is intended to mean officials in the state of Massachusetts who are applying the

       Massachusetts Assault Weapons Ban in light of the guidance contained in the

       Enforcement Notice to determine if a particular weapon is a copy or duplicate of a

       prohibited assault weapon. The Attorney General will further assume that “properly

       determine” is intended to mean that a hypothetical Law enforcement official could make

       a factually accurate determination that the weapon identified in this Request for

       Admission is a copy or duplicate of an enumerated assault weapon under the

       Massachusetts Assault Weapons Ban in light of the guidance contained in the

       Enforcement Notice. With these assumptions, Request for Admission No. 20 is

       DENIED.


       21.!   Law enforcement officials, other than the Attorney General’s Office, may not

properly determine that the FN PS90, as currently designed, as commonly constructed and

configured by the manufacturer, and not modified to include two or more prohibited features, is a

prohibited “assault weapon” under the Enforcement Notice.


       Subject to the objections and assumptions contained in her response of Request for

       Admission No. 20, Request for Admission No. 21 is ADMITTED.


       22.!   Law enforcement officials, other than the Attorney General’s Office, may

properly determine that the FN PS90, as currently designed, as commonly constructed and




                                               -9-
      Case 4:16-cv-40136-TSH Document 86-11 Filed 07/18/19 Page 11 of 30



configured by the manufacturer, and not modified to include two or more prohibited features, is a

prohibited “assault weapon” under G.L. c. 140, § 121.


       Same as Response to Request No. 20.


       23.!    Law enforcement officials, other than the Attorney General’s Office, may not

properly determine that the FN PS90, as currently designed, as commonly constructed and

configured by the manufacturer, and not modified to include two or more prohibited features, is a

prohibited “assault weapon” under G.L. c. 140, § 121.


       Same as Response to Request No. 21.


       24.!    The Attorney General’s Office had not made the determination that the FN PS90,

as currently designed, as commonly constructed and configured by the manufacturer, and not

modified to include two or more prohibited features, is not a prohibited “assault weapon” under

the tests set forth in the Enforcement Notice, until after the Attorney General’s Office received

Plaintiffs’ First Set Of Interrogatories To The Attorney General.


       Request for Admission No. 24 is DENIED.


       25.!    The Smith and Wesson M&P 15-22, as currently designed, as commonly

constructed and configured by the manufacturer, and not modified to include two or more

prohibited features, is not a prohibited “assault weapon” under the Similarity Test in the

Enforcement Notice.


       Request for Admission No. 25 is ADMITTED.




                                               -10-
      Case 4:16-cv-40136-TSH Document 86-11 Filed 07/18/19 Page 12 of 30



       26.!    The Smith and Wesson M&P 15-22, as currently designed, as commonly

constructed and configured by the manufacturer, and not modified to include two or more

prohibited features, is not a prohibited “assault weapon” under the Interchangeability Test in the

Enforcement Notice.


       , Request for Admission No. 26 is ADMITTED.


       27.!    Law enforcement officials, other than the Attorney General’s Office, may

properly determine that the Smith and Wesson M&P 15-22, as currently designed, as commonly

constructed and configured by the manufacturer, and not modified to include two or more

prohibited features, is a prohibited “assault weapon” under the Enforcement Notice.


       The Attorney General objects to this Request on the ground that the terms “Law

       enforcement officials” and “properly determine” are undefined and unclear. For the

       purpose of this response, the Attorney General will assume that “Law enforcement

       officials” is intended to mean officials in the state of Massachusetts who are applying the

       Massachusetts Assault Weapons Ban in light of the guidance contained in the

       Enforcement Notice to determine if a particular weapon is a copy or duplicate of a

       prohibited assault weapon. The Attorney General will further assume that “properly

       determine” is intended to mean that a hypothetical Law enforcement official could make

       a factually accurate determination that the weapon identified in this Request for

       Admission is a copy or duplicate of an enumerated assault weapon under the

       Massachusetts Assault Weapons Ban in light of the guidance contained in the

       Enforcement Notice. With these assumptions, Request for Admission No. 27 is

       DENIED.



                                               -11-
      Case 4:16-cv-40136-TSH Document 86-11 Filed 07/18/19 Page 13 of 30



       28.!    Law enforcement officials, other than the Attorney General’s Office, may not

properly determine that the Smith and Wesson M&P 15-22, as currently designed, as commonly

constructed and configured by the manufacturer, and not modified to include two or more

prohibited features, is a prohibited “assault weapon” under the Enforcement Notice.


       Subject to the objections and assumptions contained in her response of Request for

       Admission No. 27, Request for Admission No. 28 is ADMITTED.


       29.!    Law enforcement officials, other than the Attorney General’s Office, may

properly determine that the Smith and Wesson M&P 15-22, as currently designed, as commonly

constructed and configured by the manufacturer, and not modified to include two or more

prohibited features, is a prohibited “assault weapon” under G.L. c. 140, § 121.


       Same as Response to Request for Admission No. 27.


       30.!    Law enforcement officials, other than the Attorney General’s Office, may not

properly determine that the Smith and Wesson M&P 15-22, as currently designed, as commonly

constructed and configured by the manufacturer, and not modified to include two or more

prohibited features, is a prohibited “assault weapon” under G.L. c. 140, § 121.


       Same as Response to Request for Admission No. 28.


       31.!    The Attorney General’s Office had not made the determination that the Smith and

Wesson M&P 15-22, as currently designed, as commonly constructed and configured by the

manufacturer, and not modified to include two or more prohibited features, is not a prohibited

“assault weapon” under the tests set forth in the Enforcement Notice, until after the Attorney

General’s Office received Plaintiffs’ First Set Of Interrogatories To The Attorney General.


                                               -12-
      Case 4:16-cv-40136-TSH Document 86-11 Filed 07/18/19 Page 14 of 30



          Request No. 31 is DENIED. See Exhibit I to the Amended Complaint.


          32.!   The Springfield Armory M1A, as currently designed, as commonly constructed

and configured by the manufacturer, and not modified to include two or more prohibited

features, is not a prohibited “assault weapon” under the Similarity Test in the Enforcement

Notice.


             Request for Admission No. 32 is ADMITTED.


          33.!   The Springfield Armory M1A, as currently designed, as commonly constructed

and configured by the manufacturer, and not modified to include two or more prohibited

features, is not a prohibited “assault weapon” under the Interchangeability Test in the

Enforcement Notice.


             Request for Admission No. 33 is ADMITTED.


          34.!   Law enforcement officials, other than the Attorney General’s Office, may

properly determine that the Springfield Armory M1A, as currently designed, as commonly

constructed and configured by the manufacturer, and not modified to include two or more

prohibited features, is a prohibited “assault weapon” under the Enforcement Notice.


             The Attorney General objects to this Request on the ground that the terms “Law

             enforcement officials” and “properly determine” are undefined and unclear. For the

             purpose of this response, the Attorney General will assume that “Law enforcement

             officials” is intended to mean officials in the state of Massachusetts who are applying

             the Massachusetts Assault Weapons Ban in light of the guidance contained in the

             Enforcement Notice to determine if a particular weapon is a copy or duplicate of a


                                                 -13-
      Case 4:16-cv-40136-TSH Document 86-11 Filed 07/18/19 Page 15 of 30



           prohibited assault weapon. The Attorney General will further assume that “properly

           determine” is intended to mean that a hypothetical Law enforcement official could

           make a factually accurate determination that the weapon identified in this Request for

           Admission is a copy or duplicate of an enumerated assault weapon under the

           Massachusetts Assault Weapons Ban in light of the guidance contained in the

           Enforcement Notice. With these assumptions, Request for Admission No. 34 is

           DENIED.


       35.!    Law enforcement officials, other than the Attorney General’s Office, may not

properly determine that the Springfield Armory M1A, as currently designed, as commonly

constructed and configured by the manufacturer, and not modified to include two or more

prohibited features, is a prohibited “assault weapon” under the Enforcement Notice.


           Subject to the objections and assumptions contained in her response of Request for

           Admission No. 34, Request for Admission No. 35 is ADMITTED.


       36.!    Law enforcement officials, other than the Attorney General’s Office, may

properly determine that the Springfield Armory M1A, as currently designed, as commonly

constructed and configured by the manufacturer, and not modified to include two or more

prohibited features, is a prohibited “assault weapon” under G.L. c. 140, § 121.


       Same as response to Request No. 34.


       37.!    Law enforcement officials, other than the Attorney General’s Office, may not

properly determine that the Springfield Armory M1A, as currently designed, as commonly




                                               -14-
      Case 4:16-cv-40136-TSH Document 86-11 Filed 07/18/19 Page 16 of 30



constructed and configured by the manufacturer, and not modified to include two or more

prohibited features, is a prohibited “assault weapon” under G.L. c. 140, § 121.


       Same as response to Request No. 35.


       38.!    The Attorney General’s Office had not made the determination that the

Springfield Armory M1A, as currently designed, as commonly constructed and configured by the

manufacturer, and not modified to include two or more prohibited features, is not a prohibited

“assault weapon” under the tests set forth in the Enforcement Notice, until after the Attorney

General’s Office received Plaintiffs’ First Set Of Interrogatories To The Attorney General.


       Request for Admission No. 38 is DENIED. See Exhibit I to the Amended Complaint.


       39.!    The MK 14 EBR, as currently designed, as commonly constructed and configured

by the manufacturer, and not modified to include two or more prohibited features, is not a

prohibited “assault weapon” under the Similarity Test in the Enforcement Notice.


       The Attorney General objects to this Request on the basis that her response is not relevant

       to this matter within the meaning of Fed. R. Civ. P. 26(b)(1); nor is the request

       reasonably calculated to lead to the discovery of admissible evidence. The MK 14 EBR

       is not a weapon that is named in the Complaint as to which the Plaintiffs assert their

       claim that the Enforcement Notice is vague, or as to which the plaintiffs seek relief in the

       Amended Complaint’s Prayer for Relief.


       The Attorney General further objects on the grounds that the term “MK 14 EBR” appears

       to be a designation for a class of weapons and does not apply to a specific currently

       manufactured semi-automatic make and model of weapon that the AGO can evaluate


                                               -15-
      Case 4:16-cv-40136-TSH Document 86-11 Filed 07/18/19 Page 17 of 30



       pursuant to the Enforcement Notice. The AGO further objects on the grounds that the

       Request for Admission appears to refer to an undesignated “manufacturer”.


       40.!    The MK 14 EBR, as currently designed, as commonly constructed and configured

by the manufacturer, and not modified to include two or more prohibited features, is not a

prohibited “assault weapon” under the Interchangeability Test in the Enforcement Notice.


       Same as Response to Request for Admission No. 39.


       41.!    Law enforcement officials, other than the Attorney General’s Office, may

properly determine that the MK 14 EBR, as currently designed, as commonly constructed and

configured by the manufacturer, and not modified to include two or more prohibited features, is a

prohibited “assault weapon” under the Enforcement Notice.


       Same as Response to Request for Admission 39.


       42.!    Law enforcement officials, other than the Attorney General’s Office, may not

properly determine that the MK 14 EBR, as currently designed, as commonly constructed and

configured by the manufacturer, and not modified to include two or more prohibited features, is a

prohibited “assault weapon” under the Enforcement Notice.


       Same as Response to Request for Admission 39.


       43.!    Law enforcement officials, other than the Attorney General’s Office, may

properly determine that the MK 14 EBR, as currently designed, as commonly constructed and

configured by the manufacturer, and not modified to include two or more prohibited features, is a

prohibited “assault weapon” under G.L. c. 140, § 121.




                                              -16-
      Case 4:16-cv-40136-TSH Document 86-11 Filed 07/18/19 Page 18 of 30



       Same as response to Request for Admission 39.


       44.!    Law enforcement officials, other than the Attorney General’s Office, may not

properly determine that the MK 14 EBR, as currently designed, as commonly constructed and

configured by the manufacturer, and not modified to include two or more prohibited features, is a

prohibited “assault weapon” under G.L. c. 140, § 121.


       Same as response to Request for Admission 39.


       45.!    The Attorney General’s Office had not made the determination that the MK 14

EBR, as currently designed, as commonly constructed and configured by the manufacturer, and

not modified to include two or more prohibited features, is not a prohibited “assault weapon”

under the tests set forth in the Enforcement Notice, until after the Attorney General’s Office

received Plaintiffs’ First Set Of Interrogatories To The Attorney General.


       Same as response to Request for Admission 39.


       46.!    Christine Noyes of Grrr! Gear, Inc. contacted the Attorney General’s Office at the

telephone number the Attorney General’s Office provided for Enforcement Notice-related

inquiries, to ask about the applicability of the Enforcement Notice to certain Ruger firearms, and

the Attorney General’s Office employee in response advised her that the retailer should to use its

“best judgment.”


       The Attorney General objects to this Request for Admission on the ground that the two-

       word term (“best judgment”) being inquired about is taken out of the context of a

       telephone discussion which would have included other important, relevant information

       responsive to Ms. Noyes’ inquiry. The Attorney General further objects on the ground


                                               -17-
      Case 4:16-cv-40136-TSH Document 86-11 Filed 07/18/19 Page 19 of 30



       that the specific make and model of Ruger Firearm(s) as to which Ms. Noyes’ inquiry

       was made is not identified. By way of further response, the Attorney General Admits

       that the term “best judgment” is likely to have been used in the context of describing

       options to Ms. Noyes for evaluating one or more Ruger firearms. See also Exhibit I to the

       Amended Complaint, specifically addressing the Ruger Mini-14.


       47.!    An employee of the Attorney General’s Office has at least once, in response to a

retailer’s question as to the applicability of the Enforcement Notice to specific firearms, advised

a retailer to use its “best judgment.”


        The Attorney General objects to this Request for Admission on the ground that the term

       “best judgment,” when used in response to an inquiry, was used in the context of an

       extended telephone discussion that included other important, relevant information

       responsive to the inquiry. The Attorney General further objects that the inquiries to

       which such term may have been used in response are not identified. By way of further

       response, the Attorney General Admits that the term “best judgment” is likely to have

       been used at least once as part of a response to a retailer’s question as to the applicability

       of the Enforcement Notice to specific firearms,


       48.!    The Attorney General’s Office did not provide public notice regarding the

Enforcement Notice before July 20, 2016.


               Request for Admission No. 48 is ADMITTED.


       49.!    The Attorney General’s Office did not provide to Pullman Arms, Inc. notice

regarding the Enforcement Notice before July 20, 2016.



                                                -18-
      Case 4:16-cv-40136-TSH Document 86-11 Filed 07/18/19 Page 20 of 30



              Request for Admission No. 49 is ADMITTED.


       50.!   The Attorney General’s Office did not provide to Guns and Gear, LLC notice

regarding the Enforcement Notice before July 20, 2016.


              Request for Admission No. 50 is ADMITTED.


       51.!   The Attorney General’s Office did not provide to Paper City Firearms, LLC

notice regarding the Enforcement Notice before July 20, 2016.


              Request for Admission No. 51 is ADMITTED.


       52.!   The Attorney General’s Office did not provide to Grrr! Gear, Inc. notice regarding

the Enforcement Notice before July 20, 2016.


              Request for Admission No. 52 is ADMITTED.


       53.!   The Attorney General’s Office did not solicit comments from the public regarding

the Enforcement Notice before July 20, 2016.


              Request for Admission No. 53 is ADMITTED.


       54.!   The Attorney General’s Office did not provide to Pullman Arms, Inc. the

opportunity to provide comments regarding the Enforcement Notice before July 20, 2016.


              Request for Admission No. 54 is ADMITTED.


       55.!   The Attorney General’s Office did not provide to Guns and Gear, LLC the

opportunity to provide comments regarding the Enforcement Notice before July 20, 2016.




                                               -19-
      Case 4:16-cv-40136-TSH Document 86-11 Filed 07/18/19 Page 21 of 30



              Request for Admission No. 55 is ADMITTED.


       56.!   The Attorney General’s Office did not provide to Paper City Firearms, LLC the

opportunity to provide comments regarding the Enforcement Notice before July 20, 2016.


              Request for Admission No. 56 is ADMITTED.


       57.!   The Attorney General’s Office did not provide to Grrr! Gear, Inc. the opportunity

to provide comments regarding the Enforcement Notice before July 20, 2016.


              Request for Admission No. 57 is ADMITTED.


       58.!   The document attached to the Amended Complaint at Exhibit A is a true and

accurate copy of pages of a website maintained by the Attorney General’s Office, as it appeared

on September 20, 2016.


              It is Admitted that the document attached to the Amended Complaint as Exhibit A

              appeared for some period of time on a website maintained by the Attorney

              General’s Office, however the AGO does not have the capacity to identify the

              content of the AGO website on any particular date and therefore cannot admit or

              deny that Exhibit A to the Amended Complaint represents material available on

              its website on September 20, 2016.


       59.!   The Attorney General’s Office prepared the text appearing on Exhibit A to the

Amended Complaint.


              Request for Admission No. 59 is ADMITTED.




                                              -20-
      Case 4:16-cv-40136-TSH Document 86-11 Filed 07/18/19 Page 22 of 30



       60.!    The document attached to the Amended Complaint at Exhibit A is a public record

within the meaning of Fed. R. Evid. 803(8).


               Request for Admission No. 60 is ADMITTED.


       61.!    The document attached to the Amended Complaint at Exhibit B is a true and

accurate copy of a letter dated February 17, 1994 from Larry E. Craig, United States Senator, to

John W. Magaw, of the Bureau of Alcohol, Tobacco and Firearms.


               Request for Admission No. 61 is ADMITTED.


       62.!    The document attached to the Amended Complaint at Exhibit B is part of the

federal Congressional record.


               Request for Admission No. 62 is ADMITTED.


       63.!    The document attached to the Amended Complaint at Exhibit B is a public record

within the meaning of Fed. R. Evid. 803(8).


               Request for Admission No. 63 is ADMITTED.


       64.!    The document attached to the Amended Complaint at Exhibit C is a true and

accurate copy of a letter dated April 1, 1994 from John W. Magaw, of the Bureau of Alcohol,

Tobacco and Firearms, to Larry E. Craig, United States Senator.


               Request for Admission No. 64 is ADMITTED.


       65.!    The document attached to the Amended Complaint at Exhibit C is part of the

federal Congressional record.



                                              -21-
      Case 4:16-cv-40136-TSH Document 86-11 Filed 07/18/19 Page 23 of 30



              Request for Admission No. 65 is ADMITTED.


       66.!   The document attached to the Amended Complaint at Exhibit C is a public record

within the meaning of Fed. R. Evid. 803(8).


              Request for Admission No. 66 is ADMITTED.


       67.!   The document attached to the Amended Complaint at Exhibit D is a true and

accurate copy of a portion of the Proceedings and Debates of the 103rd Congress, Second

Session.


              Request for Admission No. 67 is ADMITTED.


       68.!   The document attached to the Amended Complaint at Exhibit D is part of the

federal Congressional record.


              Request for Admission No. 68 is ADMITTED.


       69.!   The document attached to the Amended Complaint at Exhibit D is a public record

within the meaning of Fed. R. Evid. 803(8).


              Request for Admission No. 69 is ADMITTED.


       70.!   The document attached to the Amended Complaint at Exhibit E is a true and

accurate copy of a portion of the Proceedings and Debates of the 103rd Congress, First Session.


              Request for Admission No. 70 is ADMITTED.


       71.!   The document attached to the Amended Complaint at Exhibit E is part of the

federal Congressional record.


                                              -22-
      Case 4:16-cv-40136-TSH Document 86-11 Filed 07/18/19 Page 24 of 30



              Request for Admission No. 71 is ADMITTED.


       72.!   The document attached to the Amended Complaint at Exhibit E is a public record

within the meaning of Fed. R. Evid. 803(8).


              Request for Admission No. 72 is ADMITTED.


       73.!   The document attached to the Amended Complaint at Exhibit F is a true and

accurate copy of Senate Bill No. 1985.


              It is ADMITTED that Exhibit F represents an excerpt from Senate Bill No. 1985.

              It is DENIED that Exhibit F is a true and accurate copy of the entire bill.


       74.!   The document attached to the Amended Complaint at Exhibit F is a public record

within the meaning of Fed. R. Evid. 803(8).


              Request for Admission No. 74 is ADMITTED.


       75.!   The document attached to the Amended Complaint at Exhibit G is a true and

accurate copy of the Enforcement Notice.


              Request for Admission No. 75 is ADMITTED.


       76.!   The document attached to the Amended Complaint at Exhibit G is a public record

within the meaning of Fed. R. Evid. 803(8).


              Request for Admission No. 76 is ADMITTED.




                                              -23-
      Case 4:16-cv-40136-TSH Document 86-11 Filed 07/18/19 Page 25 of 30



       77.!   The document attached to the Amended Complaint at Exhibit H is a true and

accurate copy of pages of a website maintained by the Attorney General’s Office, as it appeared

on August 18, 2016.


              It is ADMITTED that the document attached to the Amended Complaint as

              Exhibit H appeared for some period of time on a website maintained by the

              Attorney General’s Office, however the AGO does not have the capacity to

              identify the content of the AGO website on any particular date in the past and

              therefore cannot admit or deny that Exhibit H to the Amended Complaint

              represents material available on its website on August 18, 2016.


       78.!   The Attorney General’s Office prepared the text appearing on Exhibit H to the

Amended Complaint.


              Request for Admission No. 78 is ADMITTED.


       79.!   The document attached to the Amended Complaint at Exhibit H is a public record

within the meaning of Fed. R. Evid. 803(8).


              Request for Admission No. 79 is ADMITTED.


       80.!   The document attached to the Amended Complaint at Exhibit I is a true and

accurate copy of pages of a website maintained by the Attorney General’s Office, as it appeared

on August 24, 2016.


              It is ADMITTED that the document attached to the Amended Complaint as

              Exhibit I appeared for some period of time on a website maintained by the




                                              -24-
      Case 4:16-cv-40136-TSH Document 86-11 Filed 07/18/19 Page 26 of 30



               Attorney General’s Office, however the AGO does not have the capacity to

               identify the content of the AGO website on any particular date in the past and

               therefore cannot admit or deny that Exhibit I to the Amended Complaint

               represents material available on its website on August 24, 2016.


       81.!    The Attorney General’s Office prepared the text appearing on Exhibit I to the

Amended Complaint.


               Request for Admission No. 81 is ADMITTED.


       82.!    The document attached to the Amended Complaint at Exhibit I is a public record

within the meaning of Fed. R. Evid. 803(8).


               Request for Admission No. 82 is ADMITTED.


       83.!    The document attached to the Amended Complaint at Exhibit J is a true and

accurate copy of a press release issued on July 20, 2018, as it appeared on a website maintained

by the Attorney General’s Office on August 16, 2016.


               It is ADMITTED that the document attached to the Amended Complaint as

               Exhibit J appeared for some period of time on a website maintained by the

               Attorney General’s Office, however the AGO does not have the capacity to

               identify the content of the AGO website on any particular date in the past and

               therefore cannot admit or deny that Exhibit I to the Amended Complaint

               represents material available on its website on August 16, 2016.




                                              -25-
      Case 4:16-cv-40136-TSH Document 86-11 Filed 07/18/19 Page 27 of 30



       84.!    The Attorney General’s Office prepared the text of the press release appearing on

Exhibit J to the Amended Complaint.


               Request for Admission No. 84 is ADMITTED.


       85.!    The text of the press release shown on Exhibit J to the Amended Complaint was

issued to media outlets on July 20, 2016.


               Request for Admission No. 85 is ADMITTED.


       86.!    The document attached to the Amended Complaint at Exhibit J is a public record

within the meaning of Fed. R. Evid. 803(8).


               The Attorney General objects to this request on the ground that it is irrelevant.

               Subject to this objection, the Attorney General does not intend to object to the

               admissibility of the document attached to to the Amended Complaint as Exhibit 1,

               other than on the basis of relevance. To the extent a further answer is required,

               Request for Admission No. 86 is DENIED.


       87.!    The document attached to the Amended Complaint at Exhibit K is a true and

accurate copy of an opinion article by Attorney General Maura Healey, published in the Boston

Globe on July 20, 2016, as it appeared on the Boston Globe’s website.


               Request for Admission No. 87 is ADMITTED.


       88.!    The Attorney General’s Office prepared the text of the article attached to the

Amended Complaint at Exhibit K


               Request for Admission No. 88 is ADMITTED.


                                               -26-
        Case 4:16-cv-40136-TSH Document 86-11 Filed 07/18/19 Page 28 of 30



        89.!   The text of the article shown on Exhibit K to the Amended Complaint was printed

in the Boston Globe newspaper on July 20, 2016.


               Request for Admission No. 89 is ADMITTED.


        90.!   The document attached to the Amended Complaint at Exhibit K is a public record

within the meaning of Fed. R. Evid. 803(8).


               Request for Admission No. 90 is ADMITTED.


        91.!   The document attached to the Amended Complaint at Exhibit K is printed

material from a newspaper or periodical within the meaning of Fed. R. Evid. 902(6).


               Request for Admission No. 91 is ADMITTED.


        92.!   The document attached to the Amended Complaint at Exhibit L is a true and

accurate copy of remarks of Attorney General Maura Healey as prepared for delivery on July 20,

2016.


               Request for Admission No. 92 is ADMITTED.


        93.!   The Attorney General’s Office prepared the text appearing on Exhibit L to the

Amended Complaint.


               Request for Admission No. 93 is ADMITTED.


        94.!   The document attached to the Amended Complaint at Exhibit L was issued to the

public on the Attorney General Office’s website.


               Request for Admission No. 94 is ADMITTED.


                                              -27-
      Case 4:16-cv-40136-TSH Document 86-11 Filed 07/18/19 Page 29 of 30



       95.!    The prepared public remarks shown on Exhibit L to the Amended Complaint was

delivered orally by Attorney General Maura Healey at a press conference on July 20, 2016.


               It is ADMITTED that the prepared remarks shown on Exhibit L to the Amended

               Complaint were the basis for the oral delivery about the Enforcement Notice

               made on July 20, 2016. The prepared remarks may not have been delivered

               verbatim.


       96.!    The document attached to the Amended Complaint at Exhibit L is a public record

within the meaning of Fed. R. Evid. 803(8).


               Request for Admission No. 96 is ADMITTED.


       97.!    The document attached here at Exhibit 2 is a true and accurate copy of a

December 22, 2015 letter issued by Attorney General Maura Healey.


               Request for Admission No. 97 is ADMITTED.


       98.!    The Attorney General’s Office prepared the text appearing on the letter attached

here at Exhibit 2.


               Request for Admission No. 98 is ADMITTED.


       99.!    The document attached here at Exhibit 2 is a public record within the meaning of

Fed. R. Evid. 803(8).


               Request for Admission No. 99 is ADMITTED.




                                              -28-
      Case 4:16-cv-40136-TSH Document 86-11 Filed 07/18/19 Page 30 of 30




                                              /s/ Gary Klein
                                                                    _____
                                              Gary Klein, BBO # 560769
                                              Special Assistant Attorney General
                                              Julia E. Kobick, BBO # 680194
                                              William W. Porter, BBO # 542207
                                              Elizabeth Kaplan, BBO # 568911
                                              Assistant Attorneys General
                                              Office of the Attorney General
                                              One Ashburton Place
                                              Boston, MA 02108
                                              617-963-2559
Date: May 24, 2019                            gary.klein@state.ma.us



                                 CERTIFICATE OF SERVICE

       I certify that this document will be served electronically on counsel for all Plaintiffs on
May 24, 2019, with electronic signatures and via first class mail, postage prepaid, on May 28,
2019, with original signatures.

                                                       /s/ Julia E. Kobick_________
                                                       Julia E. Kobick
                                                       Assistant Attorney General




                                                -29-
